Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received February 28th, 2022.  Claims 1-3, 6-8, 10, 12, 16-25, and 27 have been amended. Claims 9, 11 have been canceled.  Claim 28 has been newly added. Claims 1-8, 10, 12-28 have been entered and are presented for examination.
Response to Arguments
Applicant’s arguments, filed February 28th, 2022, have been fully considered, but deemed non-persuasive. 
Applicant argues, the references as applied do not disclose “the congestion message in at least one Ethernet packet to a source transmitter of packets of the flow via a network, the congestion message comprising an indication of an amount of congestion in a queue that receives packets of the flow at the network device.”
The Examiner respectfully disagrees.
Nielsen et al. discloses a flow control message indicating an amount of congestion at a buffer (see Claim 27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the BECN could be adapted to indicate an amount of congestion. The motivation for this is to determine a specific remedial action.
Zur discloses rate limiting (paragraph 0043), reducing processing speed (paragraph 0042), and dropping frames (paragraph 0045). As mentioned above, the remedial action can be based on the severity of the congestion at the queue/buffer.  Based on the remedial actions of Zur, it would have been obvious to include the amount of congestion in the BECN.

Applicant argues, Nielsen invention comprises a single switch device including a queue and scheduler.  It is unclear why this matters, since Nielsen shows a flow control message with an amount of congestion at a buffer. 
	Claim 22 was previously rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 14-15, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 2006/0203730) in view of Nielsen et al. (US 2006/0018329) in view of DeCusatis et al. (US 2009/0238068).
Regarding claim 1, Zur discloses a network device (see Figure 5 [Switch 106b]) comprising: circuitry to detect congestion caused by a flow, form a congestion message that identifies the congestion causing flow (paragraph 0041 [network switch 106b may generate a congestion indication 110b, in the backwards direction; reduction in rate of relevant flow; there indication of which flow is in congestion state; inherent indication that congestion detected at least once in a time period]), and cause transmission of the congestion message a source transmitter of packets of the flow (see Figure 5 and paragraphs 0041-0042 [BECN to the source]), a transmission device to transmit the congestion message to the source transmitter of packets of the flow independent of transmission to an endpoint destination of the flow (see Figure 5 and paragraphs 0041-0043 [BECN to the source from the switch directly]).
Zur does not explicitly disclose the congestion message comprising an indication of an amount of congestion in a queue that receives packets of the flow at the network device.
However, Nielsen et al. discloses a flow control message indicating an amount of congestion at a buffer (see Claim 27).

The references as combined above do not disclose the congestion message is sent in at least Ethernet packet to a transmitter via a network. 
DeCusatis et al. discloses Ethernet protocols include the use of backward explicit congestion notification (BECN). When a node becomes congested, the node sends a BECN in the direction opposite the data flow. When the sender receives a BECN, the sender slows the flow of data to relieve the congestion (paragraph 0016).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize send a BECN using Ethernet.  The motivation for this is to be in line with conventional techniques in the art.
	Regarding claim 14, Zur further discloses wherein the congestion comprises one or more of: incast level being met or exceeded, packet drop rate being met or exceeded, bandwidth limit being met or exceeded, or queue depth level being met or exceeded (paragraph 0021 [the network switch 106 may experience congestion due to, for example, limitations in the bandwidth of the output network signal 114 or limited buffering capabilities or both]).
Regarding claim 15, Zur discloses all the recited subject matter in claim 1, but does not explicitly disclose the network device of claim 1, comprising a server, rack, or data center.
	However, it is well-known in the art that a switch can be in a rack system.  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize that a switch can be on a rack.  The motivation for this is to be in line with conventional techniques in the art.

However, Nielsen et al. discloses a flow control message indicating an amount of congestion at a buffer (see Claim 27) and Zur discloses rate limiting (paragraph 0043), reducing processing speed (paragraph 0042), and dropping frames (paragraph 0045).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to recognize the remedial action can be based on the severity of the congestion at the queue/buffer (i.e., high or low).  Based on the remedial actions of Zur, it would have been obvious to include the amount of congestion in the BECN.
	
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 2006/0203730) in view of Nielsen et al. (US 2006/0018329) in view of DeCusatis et al. (US 2009/0238068) as applied to claim 1 above, and further in view of Rastogi (US 2016/0050653)
Regarding claim 2, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein the congestion message includes a number of times congestion was detected for the flow at the network device.
However, Rastogi discloses a congestion report can indicate a number of packets that have been lost due to discards (paragraph 0081).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Rastogi into the system of the references as combined above.  The method of Rastogi can be implemented by enabling switch 106 to transmit a congestion report to the source indicating the number of packets that have been dropped due to congestion 

Claims 3-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Zur (US 2006/0203730) in view of Nielsen et al. (US 2006/0018329) in view of DeCusatis et al. (US 2009/0238068) as applied to claim 1 above, and further in view of Kim (US 2008/0186989)
	Regarding claim 3, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein the circuitry is to determine a latency sensitivity of the flow and select a queue for the flow based on the latency sensitivity of the flow.
	However, Kim discloses zero-delay packets and other class of service packets that are sent to respective queues (see Figure 4 and paragraphs 0047 and 0066).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Kim into the system of the references as combined above by incorporating multiple queues that allow for sending packets based on their classification. 
	Regarding claim 4, the references as combined above do not explicitly disclose wherein the latency sensitivity is based on an indication in an application programming interface (API) by an application associated with the flow.
	However, it is well-known in the art that API can classify packets according to the quality that packet/flow is supposed to include. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the API can provide an indication of how the packet/flows are supposed to be forwarded as in line with conventional techniques in the art.
	Regarding claim 5, the references as combined above further disclose wherein the latency sensitivity is based on an indication in a header of a received packet, the indication comprising a traffic class (TC) associated with the flow (paragraph 0047 [QoS class in the header; Kim]).

	Regarding claim 7, the references as combined above further disclose wherein the congestion manager is to identify the flow as latency sensitive based on usage of accelerator devices for packet processing of packets in the flow (see Figure 4 [classifier accelerates zero-delay packets past the accumulator 411; Kim]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Kim into the system of the references as combined above by incorporating multiple queues that allow for sending packets based on their classification. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 2006/0203730) in view of Nielsen et al. (US 2006/0018329) in view of Kim (US 2008/0186989) in view of DeCusatis et al. (US 2009/0238068) as applied to claim 3 above, and further in view of Lambeth et al. (2015/0163117).
Regarding claim 6, the references as combined above disclose all the recited subject matter in claim 3, but do not explicitly disclose wherein the latency sensitivity is based on a receive rate of the flow, wherein the circuitry is to identify the flow as a mouse flow and latency sensitive if its receive rate is lower than a threshold or the circuitry is to identify the flow as an elephant flow and latency insensitive if its receive rate is higher than a second threshold.
However, Lambeth et al. discloses it is known that mouse flows are bursty, latency-sensitive applications, whereas elephants tend to be associated with large data transfers in which throughput is far more important than latency (paragraph 0002).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a classification of a flow can be realized by characteristics of the flow (i.e., . 

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 2006/0203730) in view of Nielsen et al. (US 2006/0018329) in view of DeCusatis et al. (US 2009/0238068) as applied to claim 1 above, and further in view of Malhotra (US 2006/0215550)
Regarding claim 8 , the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein to transmit the congestion  message to the source transmitter of packets of the flow, the transmission device is to form a packet with a payload that includes the congestion  message, wherein the payload that includes the congestion message comprises a requested reduction in transmit rate for the flow and one or more of: identification of the network device that detected congestion, an identifier of the flow, or an identification of encoding used to encode the identifier.
However, Malhotra discloses a congestion message comprises a header portion and a payload portion. The payload portion comprises a destination MAC addresses or pair of MAC addresses (e.g., a source/destination pair). The header portion comprises a type of message indicator (i.e., congestion message type), such that a receiving node may properly process the congestion indication information within the payload portion. The header or payload may optionally include information indicative of an appropriate means for resolving the congestion. Once the congestion message is created, the node detecting the congestion condition sends the congestion message to one or more upstream nodes at step 306 (paragraph 0031).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to incorporate the method of Malhotra into the system of the references as combined above by enabling the congestion report to include a header and payload that includes a congestion 
Regarding claims 10, 13, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein to transmit the congestion message to the source transmitter of packets of the flow, the transmission device is to form a packet with a preamble and the preamble includes the congestion message and wherein the preamble that includes the congestion message comprises an identification of the network device that detected congestion and a truncated identifier of the flow.
Malhotra discloses a congestion message may include any of the MAC address of the congestion detection node and destination addresses in the payload (paragraphs 0030-0031).
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the same information can be included in a preamble/header.  The motivation is a design choice.
Regarding claim 12, the references as combined above discloses all the recited subject matter in claim 1, but do not explicitly disclose wherein the congestion message is to assist the source transmitter of packets of the flow to determine an action of whether to reduce a transmit rate of the flow, select another route for the flow to its destination endpoint, or not change a transmit rate or route of the flow and apply the determined action.
	Malhotra discloses the congestion message may include information indicative of an appropriate means for resolving the congestion such as alternate paths (paragraphs 0030-0031) and rate limit a particular flow (paragraph 0032).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to incorporate the method of Malhotra into the system of the references as combined .

Claim 16-18, 20, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 2006/0203730) in view of Kim (US 2008/0186989) in view of Malhotra (US 2006/0215550) in view of Nielsen et al. (US 2006/0018329) in view of DeCusatis et al. (US 2009/0238068).
Regarding claim 16, Zur discloses a computer-implemented method comprising: receiving one or more packets associated with a flow (paragraph 0027 [flows]); and based on detection of congestion of the flow, forming a congestion  message for transmission to a source transmitter of packetsof the flow (paragraph 0041 [network switch 106b may generate a congestion indication 110b, in the backwards direction; reduction in rate of relevant flow; there indication of which flow is in congestion state]), and one or more of: number of times the flow has been congested over a period of time, identifier of the flow, or a requested reduction in transmit rate for the flow (paragraph 0041 [reduction in rate of frames or bytes transmitted in relevant flow]).
	Zur does not explicitly disclose determining a queue to allocate one or more packets based on whether the flow is latency sensitive or latency insensitive.
	However, Kim discloses zero-delay packets and other class of service packets that are sent to respective queues (see Figure 4 and paragraphs 0047 and 0066).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Kim into the system of Zur by incorporating multiple queues that allow for sending packets based on their classification. 

However, Malhotra discloses a congestion message comprises a header portion and a payload portion. The payload portion comprises a destination MAC addresses or pair of MAC addresses (e.g., a source/destination pair). The header portion comprises a type of message indicator (i.e., congestion message type), such that a receiving node may properly process the congestion indication information within the payload portion. The header or payload may optionally include information indicative of an appropriate means for resolving the congestion. Once the congestion message is created, the node detecting the congestion condition sends the congestion message to one or more upstream nodes at step 306 (paragraph 0031).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to incorporate the method of Malhotra into the system of Zur by enabling the congestion report to include a header and payload that includes a congestion indication and the devices affected and a possible remedial action. The motivation for this is to inform the source or upstream node of which device is having issues.
The references as combined above do not explicitly disclose wherein the congestion message comprising an indication of a level  of congestion in a queue that receives packets of the flow.
However, Nielsen et al. discloses a flow control message indicating an amount of congestion at a buffer (see Claim 27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the BECN could be adapted to indicate an amount of congestion. The motivation for this is to determine a specific remedial action.
The references as combined above do not disclose the congestion message is sent in at least Ethernet packet to a transmitter via a network. 
(paragraph 0016).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize send a BECN using Ethernet.  The motivation for this is to be in line with conventional techniques in the art.
Regarding claim 17, the references as combined above do not explicitly disclose wherein determining whether to queue one or more packets based on whether the flow is latency sensitive or latency insensitive comprises processing an indication in an application programming interface (API) by an application associated with the flow.
	However, it is well-known in the art that API can classify packets according to the quality that packet/flow is supposed to include. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the API can provide an indication of how the packet/flows are supposed to be forwarded as in line with conventional techniques in the art.
	Regarding claim 18, the references as combined above further disclose wherein determining a queue to allocate one or more packets based on whether the flow is latency sensitive or latency insensitive comprises processing an indication in a header of a packet, the indication comprising a traffic class (TC) associated with the flow (paragraph 0047 [QoS class in the header; Kim]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Kim into the system of the references as combined above by incorporating multiple queues that allow for sending packets based on their classification. 
Regarding claim 20, the references as combined above further disclose wherein determining a queue to allocate one or more packets based on whether the flow is latency sensitive or latency (see Figure 4 [classifier accelerates zero-delay packets past the accumulator 411; Kim]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Kim into the system of the references as combined above by incorporating multiple queues that allow for sending packets based on their classification. 
Regarding claim 22, the references as combined above disclose all the recited subject matter in claim 16,  and transmitting the congestion  message in a preamble of a packet to the transmitter of the flow, wherein the preamble that includes the congestion  message comprises one or more of: identification of the network device that detected congestion, truncated identifier of the flow, or error protection code.
Malhotra discloses a congestion message may include any of the MAC address of the congestion detection node and destination addresses in the payload (paragraphs 0030-0031).
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the same information can be included in a preamble/header.  The motivation is a design choice.
Regarding claim 27, the references as combined above disclose all the recited subject matter in claim 16. 
However, Kim makes obvious receiving an indication of latency sensitivity or insensitivity of the flow in at least one packet and performing scheduling of packets of the flow based on the indication of latency sensitivity or insensitivity.
Kim discloses the CBQ scheduler may further include a class classifier for classifying a received packet according to a class with reference to a header of the packet (see Figure 4 and paragraph 0028 [zero-delay determined based on header]).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 2006/0203730) in view of Kim (US 2008/0186989) in view of Malhotra (US 2006/0215550) in view of Nielsen et al. (US 2006/0018329)  in view of DeCusatis et al. (US 2009/0238068)as applied to claim 16 above, and further in view of Lambeth et al. (2015/0163117).
Regarding claim 19, the references as combined above disclose all the recited subject matter in claim 3, but do not explicitly disclose wherein determining a queue to allocate one or more packets based on whether the flow is latency sensitive or latency insensitive comprises determining a receive rate of the flow and wherein the flow comprises a mouse flow and latency sensitive if its receive rate is lower than a threshold or the flow comprises an elephant flow and latency insensitive if its receive rate is higher than a second threshold.
However, Lambeth et al. discloses it is known that mouse flows are bursty, latency-sensitive applications, whereas elephants tend to be associated with large data transfers in which throughput is far more important than latency (paragraph 0002).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a classification of a flow can be realized by characteristics of the flow (i.e., burst vs. long-lived flow or a continuous traffic flow).  The motivation is to forward packet according to a different criteria. 


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 2006/0203730) in view of Nielsen et al. (US 2006/0018329) in view of Rastogi (US 2016/0050653) in view of DeCusatis et al. (US 2009/0238068).
Regarding claim 23, Zur discloses a network interface controller (NIC) (see Figure 5 [Sources 102, 104]) comprising: circuitry (inherent; computer has memory and processor), to: cause transmission of a flow of packets to a destination endpoint receiver via one or more network devices (see Figure 1 and 5 and paragraph 0027 [flow(s) of packets sent to destination]) and based on receipt of a congestion message, transmitted from a second network device, identifying the flow as a cause of congestion at the second network device (paragraph 0041 [congestion indication; remedial action for a relevant flow; suggesting flow is indicated]), apply rate limiting and/or selection of another route based on a congested network device identified in the congestion message (paragraph 0041 [congestion indication; remedial action for a relevant flow; suggesting flow is indicated]). 
Zur does not explicitly disclose the congestion  message includes a number of times congestion was detected for the flow at the network device.
However, Rastogi discloses a congestion report can indicate a number of packets that have been lost due to discards (paragraph 0081).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Rastogi into the system of Zur.  The method of Rastogi can be implemented by enabling switch 106 to transmit a congestion report to the source indicating the number of packets that have been dropped due to congestion thereby enabling the source to determine how much of a reduction in transmission rate would be necessary.
The references as combined above do not explicitly disclose the congestion message comprising an indication of an amount of congestion in a queue that receives packets of the flow at the network device.
(see Claim 27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the BECN could be adapted to indicate an amount of congestion. The motivation for this is to determine a specific remedial action.
The references as combined above do not disclose the congestion message is sent in at least Ethernet packet to a transmitter via a network. 
DeCusatis et al. discloses Ethernet protocols include the use of backward explicit congestion notification (BECN). When a node becomes congested, the node sends a BECN in the direction opposite the data flow. When the sender receives a BECN, the sender slows the flow of data to relieve the congestion (paragraph 0016).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize send a BECN using Ethernet.  The motivation for this is to be in line with conventional techniques in the art.

	
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Zur (US 2006/0203730) in view of Nielsen et al. (US 2006/0018329) in view of Rastogi (US 2016/0050653) in view of DeCusatis et al. (US 2009/0238068) as applied to claim 23 above, and further in view of Malhotra (US 2006/0215550)
Regarding claims 24, 26, the references as combined above disclose all the recited subject matter in claim 23, but do not explicitly disclose wherein the circuitry is to receive a packet comprising the congestion  message, wherein a payload of the packet includes the congestion  message and the payload comprises one or more of: identification of the network device that detected congestion, an 
However, Malhotra discloses a congestion message comprises a header portion and a payload portion. The payload portion comprises a destination MAC addresses or pair of MAC addresses (e.g., a source/destination pair). The header portion comprises a type of message indicator (i.e., congestion message type), such that a receiving node may properly process the congestion indication information within the payload portion. The header or payload may optionally include information indicative of an appropriate means for resolving the congestion. Once the congestion message is created, the node detecting the congestion condition sends the congestion message to one or more upstream nodes at step 306 (paragraph 0031).
Malhotra discloses the congestion message may include information indicative of an appropriate means for resolving the congestion such as alternate paths (paragraphs 0030-0031) and rate limit a particular flow (paragraph 0032).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to incorporate the method of Malhotra into the system of the references as combined above by enabling the congestion report to include a header and payload that includes a congestion indication and the devices affected and a possible remedial action since Zur discloses a rate reduction and identifier of the flow. The motivation for this is to inform the source or upstream node of which device is having issues.
Regarding claim, 25, the references as combined above disclose all the recited subject matter in claim 23, but do not explicitly disclose wherein the circuitry is to receive a packet comprising the congestion  message, wherein a preamble of the packet includes the congestion  message and the preamble comprises one or more of: identification of the network device that detected congestion, truncated identifier of the flow, or error protection code.
(paragraphs 0030-0031) and the congestion message may include information indicative of an appropriate means for resolving the congestion such as alternate paths (paragraphs 0030-0031) and rate limit a particular flow (paragraph 0032).
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the same information can be included in a preamble/header.  The motivation is a design choice.

=
Allowable Subject Matter
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465